Title: To Thomas Jefferson from David Austin, 6 October 1804
From: Austin, David
To: Jefferson, Thomas


               
                  Respected Sir—
                  Elizabeth Town, Octor. 6th. 1804.
               
               I used to address you on the subject of the European War, & of the probability of the reacting fire, & of the returning blaze.—
               It may be that this anticipated view may be drawing nigh. Should there be any place near your dwelling that might afford me employment & support, I should be happy to lend my aid in the discharge of such duties as might be assigned me.
               I am at present at, & near Eliza. Town and shall not be inattentive to such duties as may appear becoming whether, in this place, or elsewhere.
               With all due esteem, & with all good Wishes for the Wellfare of the Nation, subscribe your obliged friend
               
                  David Austin.
               
            